NONPRECEDENTIAL DISPOSITION
              To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted February 2, 2018 *
                                   Decided June 22, 2018

                                           Before

                             DIANE P. WOOD, Chief Judge

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE S. SYKES, Circuit Judge



No. 17-3011

FELIX J. BRUETTE, JR.,                            Appeal from the
      Plaintiff-Appellant,                        United States District Court for the
                                                  Eastern District of Wisconsin.
       v.
                                                  No. 17 C 286
RYAN ZINKE,
United States Secretary of the Interior,          William C. Griesbach,
      Defendant-Appellee.                         Chief Judge.



                                           ORDER

       Felix Bruette appeals from an order dismissing his second lawsuit against the
Secretary of the Interior seeking a court order enforcing an 1856 treaty between the
Stockbridge and Munsee Indians and the United States and recognizing his claim of

       *We agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 17-3011                                                                         Page 2

tribal rights under that treaty. Bruette’s first suit was dismissed for lack of subject-
matter jurisdiction. (The judge identified other flaws as well: the suit was both untimely
and raised only a nonjusticiable political question.) Bruette appealed, but his two-page
brief did not address the substance of the district court’s decision or otherwise develop
an argument, so we dismissed the appeal for noncompliance with Rule 28(a) of the
Federal Rules of Appellate Procedure. Bruette v. Jewell, 638 F. App’x 528 (Mem.) (7th Cir.
2016).

        About a year later, Bruette filed another lawsuit against the Secretary seeking to
litigate the same dispute about his claimed treaty rights. The same district judge again
dismissed the suit for lack of subject-matter jurisdiction, and Bruette appealed. The
Secretary urges us to dismiss this second appeal because it suffers from the same defect
as the first: noncompliance with Rule 28(a). Alternatively, the Secretary argues that
Bruette’s second suit is blocked by preclusion principles, sovereign immunity, the
statute of limitations, and because it raises a nonjusticiable political question.

       We agree that the appeal must be dismissed for noncompliance with Rule 28(a).
The argument section of Bruette’s brief contains just three sparse sentences announcing
that he disagrees with the district court and that his civil rights have been violated.
Although Bruette is representing himself, all appellants—even those proceeding pro
se—must file a brief that contains more than just a generalized assertion of error.
Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001) (explaining that pro se filings are
construed liberally, “but still we must be able to discern cogent arguments in any
appellate brief, even one from a pro se litigant”). Bruette has failed to develop any
argument for why the district court was wrong to dismiss his latest complaint.
Accordingly, there is nothing for us to review. The appeal is DISMISSED.